IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,552


EX PARTE KEVIN O'NEAL TOWNSEND, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. A-04-0127-S IN THE 51ST DISTRICT COURT

FROM TOM GREEN COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of delivery of a
controlled substance, to-wit: cocaine, in an amount of less than one gram in a drug free zone and
sentenced to five years' imprisonment.  He did not appeal his conviction. 
	Applicant contends that his plea was involuntary because counsel did not properly inform
him of the consequences of his plea.  The trial court entered findings of fact and conclusions of law
recommending that relief be granted.  
	Applicant stipulated to allegations that the delivery was made "within 1000 feet of the
premises owned by the city of San Angelo, to-wit: the Carl Ray Johnson Recreation Center".  There
were no allegations or proof that the Carl Ray Johnson Recreation Center was a youth center using
the definition provided by Health & Safety Code §481.134.
	Relief is granted.  The judgment in Cause No. A-04-0127-S in the 51st Judicial District Court
of Tom Green County is set aside, and Applicant is remanded to the custody of the sheriff of Tom
Green County to answer the charge against him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division.

Delivered: November 15, 2006
Do Not Publish